I cannot agree to the foregoing opinion. The board of license commissioners is a quasi-judicial body clothed with certain statutory powers, amongst which is the granting and revocation of licenses for the sale of intoxicating liquors. In the performance of their judicial functions they sit and act as a court of limited jurisdiction, and hence are governed by the ordinary rules which apply to such a court. One of these rules is that, in the absence of statutory authority, after a judgment, decree, or order has once been rendered or made and the court has adjourned, its jurisdiction over the subject-matter thereof is exhausted, and hence it has no further power in the premises. This point has been expressly decided in this court, and hence is res judicata
in this State. In Hamill v. Champlin, 12 R.I. 124, it was held, Durfee, C.J., writing the opinion, that a justice court, by rendering final judgment in an action and adjourning, exhausts its jurisdiction over such action; and that the action which was subsequently taken was coram *Page 195 non judice. A case exactly in point is that of the R.I.Perkins Horse Shoe Co. v. Board of License Commissioners ofCumberland, cited in the opinion of the majority of the court, in the present case. There this court said: "We think that the action of the commissioners on April 29, 1895, granting a license to Edward Hagan, must be regarded as final and conclusive." "The remonstrance against the granting of the license was not presented until after the vote of the commissioners to grant the license." "Without annulling the vote which had been taken, and continuing the application for further hearing, the commissioners adjourned to a subsequent day." "By so doing they lost jurisdiction over the proceeding, the action already taken became conclusive, and their vote of May 1, 1895, rescinding it, was of no effect." In support of that decision the court cited Hamill
v. Champlin, supra. These decisions are in harmony with the almost universal current of decisions upon the question here involved.
After the commissioners had granted the license in the case at bar, and adjourned, they were wholly without jurisdiction to rescind the vote or to take any other action to deprive the licensee of his rights obtained thereunder, except, at any rate, upon notice and for cause shown. For, as said by the court inHubbard v. Spencer, 15 Johns. 244, cited by Durfee, C.J., inHamill v. Champlin, supra: "It is against the first principles of justice to conclude the rights of a person by a proceeding to which he was not privy and against which he has no opportunity of defending himself." To the same effect is Wood
v. Helme, 14 R.I. p. 329.
Whether the commissioners made a mistake or not in granting the license to the petitioner, is wholly immaterial. It was regularly granted upon application, after notice and hearing; the board duly executed the license and left it with the city treasurer for delivery upon payment of the license fee; and the applicant gave a bond which was duly and formally approved by the board. Having done these things, they had no power to recall the license. If the applicant was *Page 196 
guilty of misrepresentation as to the condition of his premises, as intimated in behalf of the board, this might have been sufficient ground for revoking the license. But, as already intimated, this could only be done after notice and hearing. I am therefore of the opinion that the petitioner is entitled to the relief prayed for.